Case 6:20-cv-00570-JDK-JDL Document 10 Filed 12/28/20 Page 1 of 2 PageID #: 21




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

DEONDRAY MASON, #2198087                         §

VS.                                              §                 CIVIL ACTION NO. 6:20cv570

R. SANCHEZ, ET AL.                               §
                        REPORT AND RECOMMENDATION OF THE
                          UNITED STATES MAGISTRATE JUDGE

       Plaintiff Deondray Mason, a prisoner confined at the Clements Unit within the Texas

Department of Criminal Justice (TDCJ) proceeding pro se, filed this civil rights lawsuit pursuant

to 42 U.S.C. § 1983. The cause of action was referred to the undersigned United States Magistrate

Judge for findings of fact, conclusions of law, and recommendations for the disposition of the case.

       On November 24, 2020, the undersigned granted Plaintiff’s motion for an extension of

time, (Dkt. #8), in which to submit a properly certified in forma pauperis data sheet—no later than

December 16, 2020. The underlying deficiency order, (Dkt. #4), warned Plaintiff that the failure

to submit a motion for leave to proceed in form pauperis—along with a certified data sheet—may

result in the dismissal of his complaint. A copy of the order granting Plaintiff an extension of time

was mailed to his last-known address, with an acknowledgment card. The docket reflects that

Plaintiff received a copy of that order on December 2, 2020, (Dkt. #9). However, to date, Plaintiff

has neither submitted his data sheet as ordered nor communicated with the Court since the request

for an extension of time.

       A district court may dismiss an action for the failure of a litigant to prosecute or to comply

with any order of the court. Fed. R. Civ. P. 41(b); see also McCullough v. Lynaugh, 835 F.2d




                                                 1
Case 6:20-cv-00570-JDK-JDL Document 10 Filed 12/28/20 Page 2 of 2 PageID #: 22




1126, 1127 (5th Cir. 1988) (“The court possesses the inherent authority to dismiss the action sua

sponte, without motion by a defendant.”).

       Here, Plaintiff Mason failed to comply with the order directing him to submit a properly

certified data sheet no later than December 16, 2020. Plaintiff’s failure to comply an order is not

an action that threatens the judicial process—thereby rendering a dismissal with prejudice

unwarranted. Therefore, upon consideration of all relevant factors, the Court has determined that

the interests of justice are best served by a dismissal of this case without prejudice.

                                      RECOMMENDATION

       Accordingly, it is recommended that the above-styled action be dismissed, without

prejudice, for Plaintiff’s failure to comply with an order of the Court.

       Within fourteen (14) days after receipt of the Magistrate Judge’s Report, any party may

serve and file written objections to the findings and recommendations contained in the Report.

       A party’s failure to file written objections to the findings, conclusions and

recommendations contained in this Report within fourteen days after being served with a copy

shall bar that party from de novo review by the district judge of those findings, conclusions and

recommendations and, except on grounds of plain error, from appellate review of unobjected-to

factual findings and legal conclusions accepted and adopted by the district court. Douglass v.

United Servs. Auto Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).




      So ORDERED and SIGNED this 28th day of December, 2020.




                                                  2
